Title: To James Madison from John Tayloe, 1 December 1820
From: Tayloe, John
To: Madison, James


                
                    My dear Sir,
                    Washington. Decr. 1st. 1820
                
                The concerns of the Steam Boat Washington have been hitherto so injudiciously conducted, that the Stock has, so far from being valuable as we were authorised to expect, been until now so unproductive, that I flatter myself you will concur with me, that an additional effort should be made to promote its interest.
                Should I have the honor to possess your good opinion of my zeal and discretion in the advancement of its views, being now a Director of The Company, I shall feel myself flattered in voting as your proxy at the ensuing election of a board of Directors, and take the liberty of enclosing to you the requisite form.
                Mrs Tayloe and myself request you will do us the favor to present us in the most cordial terms to Mrs Madison. I have the honor to be, dear Sir, with great respect, Your friend & Very Ob. Servt.
                
                    John Tayloe
                
                
                    
                    P.S. The Election for Directors is to be held on Thursday next, the 7th. Inst.
                
            